TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00525-CV


In re City of Fort Worth, Texas and Charles Boswell, City Manager,
in his official capacity as the City's information officer





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators have filed a motion to dismiss their petition for writ of mandamus.  The
relators also request the return of documents filed with their petition.  The real parties in interest do
not oppose this motion.  Accordingly, we grant relators' motion and dismiss the petition for writ
of mandamus.  See Tex. R. App. P. 42.1(a).  The relators shall contact the clerk's office to make
arrangements for the return of the reporter's record and the two sealed exhibits filed with the petition
for writ of mandamus.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Filed:   October 3, 2007